HILLMAN, Chief District Judge,
dissenting.
I respectfully dissent. The clear, unequivocal language of 42 U.S.C. § 2239(a)(1) requires the United States Nuclear Regulatory Commission (the Commission) to grant a hearing to petitioners, the Toledo Coalition for Safe Energy and the State of Ohio, following their 10 C.F.R. § 2.206 petition to the Commission seeking investigation and a hearing on the issues related to the status and workability of the emergency and evacuation plans for the population living within the ten mile radius of Davis-Besse Nuclear Power Station. (“In any proceeding under this chapter ... the Commission shall grant a hearing upon the request of any person whose interests may be affected by the proceeding.” 42 U.S.C. § 2239(a)(1).)
Contrary to the majority’s suggestion, nothing in the statute limits the hearing requirement to proceedings occurring before a construction permit is issued. Cf. Union of Concerned, Scientists v. U.S. Nuclear Regulatory Commission, 735 F.2d 1437, 1438-39 (D.C.Cir.1984), cert. denied sub nom. Arkansas Power & Light Co. v. Union of Concerned Scientists, 469 U.S. 1132, 105 S.Ct. 815, 83 L.Ed.2d 808 (1985) (the statute “mandates a public hearing before a construction permit can be issued. After a permit is issued, the prospective operator must apply for a license. The [Atomic Energy] Act requires a hearing before the license is issued only if requested by an interested party.”) (footnote omitted). Likewise, the regulations relied on by the majority do not contradict the statute, as they are silent concerning the Commission’s obligation to grant petitioners a requested hearing on their 2.206 petition. See 10 C.F.R. §§ 50.47 & app. E, 50.54(s).
Admittedly, Justice Brennan writing for the Supreme Court in Florida Power & Light Co. v. Lorion, 470 U.S. 729, 105 S.Ct. 1598, 84 L.Ed.2d 643 (1985), expressly declined to decide “whether the Commission properly denied respondent Lorion’s request for a hearing on her 2.206 petition” in light of “the statutory hearing requirement of 42 U.S.C. § 2239(a)(1).” 470 U.S. at 742 n. 10, 105 S.Ct. at 1606 n. 10. Nevertheless, such a requirement is implicit in the Lorion court’s labeling of a 2.206 petition as a licensing proceeding. In addition, the following language from Lorion, albeit dicta, strongly suggests that the Commission must hold a hearing upon request of a 2.206 petitioner:
If initial review in the court of appeals hinged on whether a hearing before the agency actually occurred, then some licensing proceedings will be reviewed in the courts of appeals while others will not depending on whether a hearing is requested. It is clear that § 2239 contemplates the possibility of proceedings without hearings. Absent a request from a person whose interest may be affected by the proceeding no hearing is required. 42 U.S.C. § 2239(a)(1) (Tn any proceeding under this chapter ... the Commission shall grant a hearing upon the request of any person whose interest may be affected by the proceeding’). Thus if no one requests a hearing or if the only request comes from a person whose interest cannot be affected by the issues before the Commission in the proceeding, no hearing will be held. See, e.g., Bellotti v. NRC, 233 U.S.App.D.C. 274, 725 F.2d 1380 (1983). The locus of *820judicial review would thus depend on the ‘fortuitous circumstance’ of whether an interested person requested a hearing, see Crown Simpson Pulp Co. v. Costle, 445 U.S. 193, 196-197, 100 S.Ct. 1093, 1094-1095, 63 L.Ed.2d 312 (1980). This sorting process would result in some final orders in licensing proceedings receiving two layers of judicial review and some receiving only one. ‘Absent a far clearer expression of congressional intent, we are unwilling to read the Act as creating such a seemingly irrational bifurcated system.’ Id., at 197, 100 S.Ct., at 1095.
470 U.S. at 741-42, 105 S.Ct. at 1605-06 (emphasis added).
Further support that a requested hearing is mandatory on the part of the Commission is found in the legislative history of the Atomic Energy Act. Again, in Lorion Justice Brennan describes in detail the historical development of the review provisions of the Atomic Energy Act. Id. at 737-740, 105 S.Ct. at 1603-05. The original House and Senate bills contained no provision for hearings in licensing determinations. Concern at the committee level led to an amendment providing for a hearing on “any agency action.” This provision understandably was deemed to be too broad a response to the perceived need. Consequently, the “hearing requirement was tailored to the scope of proceedings under the licensing subchapter.” Id. at 739, 105 S.Ct. at 1604.
Since I am satisfied that a hearing should have been held upon petitioners’ request, I would reverse for that reason alone. I express no opinion on the majority’s legal conclusion that “we do not find that the Director was arbitrary and capricious in his determination that there was ‘reasonable assurance that adequate protective measures can and will be taken in the event of a radiological emergency’ for the Davis-Besse Facility.”
Practically speaking, however, in light of recent disclosures and admissions by the Department of Energy, and in the present atmosphere of concern and fear on the part of those living in the immediate vicinity of nuclear plants in Ohio and elsewhere, I view the comforting assurances of the Director with at least some skepticism. These assurances are especially troubling in light of the criticism of the Director’s conclusions levied by the Governor of Ohio and his blue ribbon committee.
The majority states that this court must be “most deferential” to the Commission in the field of nuclear matters because “the Commission is making predictions, within its area of special expertise, at the frontiers of science_” Perhaps so. But I question whether a detailed, comprehensive, efficient, and speedy evacuation plan for residents adjacent to a nuclear power plant involves “frontiers of science.” Even if the majority is correct, however, this court’s deference to bureaucratic decisions cannot be absolute. As Justice Marshall reminded us in his concurrence in Heckler v. Chaney, 470 U.S. 821, 848, 105 S.Ct. 1649, 1664, 84 L.Ed.2d 714 (1985):
Law has reached its finest moments when it has freed man from the unlimited discretion of some ruler, some civil or military official, some bureaucrat.
Congress has seen fit, through the adoption of 42 U.S.C. § 2239(a)(1), to deny the Commission the discretion to act on 2.206 petitions without holding a hearing where one has been requested. Accordingly, whether, as petitioners here claim, the Commission has defaulted on its fundamental responsibilities to protect the public from nuclear accident must be decided as mandated by statute in an open, give-and-take forum where the truth is more likely to emerge.